DETAILED ACTION
This Office Action is in response to the filing of an amendment on 3/03/2021. As per the amendment, claim 1 has been amended, and no claims have been added or cancelled. Thus, claims 1-15 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bliss (US Pat. 6,484,721).
Regarding claim 1, Bliss discloses: a pneumatic oxygen conserving system for delivering oxygen for inhalation (abstract), comprising tubing (see Fig. 1 where there is a portion of tubing between regulator 17 and the conserving device 30) that is adapted and configured to receive gas from a 5source of gas and which includes an orifice (Fig. 1 oxygen tank 35, see also Col. 3 lines 43-48; where the orifice of the tubing is the hole at the end of the tubing which connects to regulator 17 and oxygen tank 35), a conserver (Fig. 1 conserving device 30) in downstream flow communication with said tubing (see Fig. 1 where the conserver 30 is in a downstream 


    PNG
    media_image1.png
    684
    626
    media_image1.png
    Greyscale
 20wherein: the portion of the tubing downstream of the tubing orifice and upstream of the conserver forming a reservoir for a bolus of oxygen of be metered out by the conserver (see Fig. 1 where the orifice is the hole at the end of the tubing which connects to regulator 17 and oxygen tank 35, and there is some amount of tubing between the orifice and the conserver 30, 
    PNG
    media_image2.png
    356
    300
    media_image2.png
    Greyscale
chamber outlet passage (Fig. 1 tubing sections 12, 27 and 45);  a timing gas flow path is 
    PNG
    media_image3.png
    311
    300
    media_image3.png
    Greyscale
57), said slave chamber lower region (Fig. 1 timing chamber 18), said timing gas outlet passage  (Fig. 1 connecting tube 8), and said vent orifice (Fig. 1 vent passage 9); 25the slave diaphragm (Fig. 1 gas delivery diaphragm 7) is biased to a closed position in which it occludes flow communication between the slave chamber inlet (Fig. 1 delivery passage 3) and outlet passages (Fig. 1 tubing sections 12, 27 and 45) and a flow of oxygen through the inhalation gas flow path (Fig. 1 a flow path through 3, 29, 12, 27 and 45) is prevented (Col. 3, lines 57-64; where the diaphragm is in its closed position until the patient breaths in and then a change in pressure occurs in the chamber drawing the diaphragm away from its seat into the open position); the slave diaphragm (Fig. 1 gas delivery diaphragm 7) is moved from the closed position to an open position when a difference in pressure, P slave upper – P slave lower, between the slave chamber 30upper (Fig. 1 gas delivery chamber 29) and lower regions (Fig. 1 timing chamber 18), respectively, exceeds a predetermined differential pressure P slave break (Col. 3, lines 57-64; where the pressure change from the patient inhaling the pressure gradient causes the sensing upper – P sensing lower, between the sensing chamber upper and lower regions, respectively, exceeds a predetermined differential pressure P sensing break (Col. 3, lines 47-57; where when the patient inhales, there is a pressure change that draws the diaphragm away from its seat and into its open positon allowing oxygen to flow through); and 5the conserver is adapted and configured such that: when the sensing (Fig. 1 breath sensing diaphragm 10) and slave diaphragms (Fig. 1 gas delivery diaphragm 7) are in their closed positions, inhalation of a person (Fig. 1 patient 25) wearing the mask or nasal (Fig. 1 where a patient is shown with a nasal cannula, which can also be replaced with a mask) cannula will cause P sensing upper – P sensing lower to exceed P sensing break and move the sensing diaphragm (Fig. 1 breath sensing diaphragm 10) to its open position, oxygen flows out of the vent orifice via the main body inlet (see annotated Fig. 1 below) and the 10timing gas inlet (Fig. 1 tubes 55 and 57) and outlet (Fig. 1 connecting tube 8) passages, and an oxygen flow out of the slave chamber outlet passage is delayed by a time period ΔT1 (Col. 3, lines 47-64;  ΔT1 has been interpreted to mean the time it takes for the Oxygen to flow through the first segment of the conserver and since the Oxygen must sequentially flow from one area to the next it is inherent that there will be a delay before it can reach the next segment of the device.); at the expiration of ΔT1, a decrease in pressure in slave upper – P slave lower to exceed P slave break and the slave diaphragm (Fig. 1 gas delivery diaphragm 7) is moved to its open position and oxygen flows through the inhalation gas flow path (Fig. 1 see path through 3, 29, 12, 27 and 45)  15while the sensing diaphragm remains in its open position for a time period ΔT2  (Col. 3, lines 47-64; ; similarly for ΔT2 it is inherent that the oxygen must flow from one area of the device before it can flow to the next area and as such this time period has been interpreted to include the time it takes for the Oxygen to flow through the second part of the device once the sensing diaphragm is opened); at the expiration of ΔT2, P sensing upper – P sensing lower drops below P sensing break and the sensing diaphragm (Fig. 1 breath sensing diaphragm 10) is moved to its closed position and oxygen is prevented from flowing through the timing gas flow path (Fig. 1 the path through 55, 57 18, 8 and 9) while oxygen continues to flow through the inhalation gas flow path (Fig. 1 the path through 3, 29, 12, 27 and 45)  for a time period ΔT3;  20at the expiration of ΔT3  (ΔT3 has been interpreted to mean the last section of the flow path; just like with ΔT1 and ΔT2 it is known that Oxygen must flow through a path sequentially from one section to the next therefore there must be a delay before the Oxygen can reach this last flow section), an increase in pressure in the timing gas flow path (Fig. 1 the path through 55, 57 18, 8 and 9)  causes P slave upper – P slave lower to drop below P slave break and the slave diaphragm (Fig. 1 gas delivery diaphragm 7) is moved to its closed position and flows of oxygen are prevented through the timing (Fig. 1 the path through 55, 57 18, 8 and 9) and inhalation gas flow (Fig. 1 the path through 3, 29, 12, 27 and 45) pathways (Col. 3-4, lines 47-12); and during ΔT2 and ΔT3, a bolus of oxygen delivered by the conserver to the 25mask or nasal cannula is drawn from a reservoir in the tubing (Fig. 1 reservoir 20 and Col. 5, lines 1-3). 


    PNG
    media_image4.png
    442
    521
    media_image4.png
    Greyscale

Regarding claim 3, Bliss discloses: wherein main body inlet in flow communication between the tubing and the slave chamber inlet passage (see annotated Fig. 1 below where the inlet of the conserver is between the tubing that connects it to the oxygen tank 35 and the slave chamber inlet passage at numeral 3); and the timing gas inlet passage is in downstream 
    PNG
    media_image5.png
    365
    420
    media_image5.png
    Greyscale
which details how the oxygen is delivered from the oxygen source (35) to the patient (25)).

Regarding claim 5, Bliss discloses: the wearable gas distribution device is nasal cannulae and the conserver is disposed in-line with the tubing (Fig. 1 cannula 19).
Regarding claim 8, Bliss discloses: an oxygen delivery system comprising (abstract) an oxygen source (Fig. 1 oxygen tank 35) , a pressure 25regulator (Fig. 1 regulator 17),  wherein the pressure regulator is adapted and configured to regulate a pressure of the oxygen source to a lower pressure for delivery into the tubing (Col. 3, lines 35-41), the tubing orifice (Fig. 1 where the tubing between the conserving device 30 and the oxygen tank 35 has some orifice that connects it to the oxygen tank 35 and regulator 17) chokes a flow of oxygen therethrough that separates the tubing into upstream and downstream portions (the diameter of the tubing chokes how much oxygen can flow through it, and the 
Regarding claim 13, Bliss discloses:  a method of using the oxygen delivery system of claim 8, comprising the step of providing the oxygen delivery system of claim 8 (Fig. 1 and abstract) and causing the oxygen distribution device to be worn by a person (Fig. 1; depicting the person wearing the mask in order to receive the delivered oxygen).
Regarding claim 15, Bliss discloses: the person is a patient receiving 5oxygen therapy (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Bliss, in view of Huggenberger (US Pat. 2,420,375).
Regarding claim 4, Bliss discloses: the wearable gas 5distribution device is a face mask or nasal mask (Col. 5 lines 40-43), the conserver is integrated into the face mask or nasal mask 
Bliss does not disclose the face or nasal mask comprising an inspiratory valve and an expiratory valve, nor that the slave chamber outlet passage opens out into an interior of the face mask or nasal mask. However, Huggenberger teaches a face or nasal mask (mask 9) comprising an inspiratory valve (non-return valve 16) and an expiratory valve (breath-outflow valve 10), and the slave chamber outlet passage opens into an interior of the face mask or nasal 
    PNG
    media_image6.png
    465
    382
    media_image6.png
    Greyscale
mechanism is analogous to a slave chamber which has an outlet into a face mask). 


Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to one having ordinary skill in the art to provide Bliss’ mask to with the inspiratory and exploratory valves as taught by Huggenberger so as to be able to provide a better control of the gas pressure inside of the mask.
Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Bliss. 
Regarding claim 6, Bliss discloses: the conserver (Fig. 1, conserving device 30), but does not have a detailed description wherein the conserver is made of a plastic material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the conserver of Bliss out of a plastic material for the disclosed purpose of reducing the weight of the claimed invention as plastic tends to weigh less than other materials such as for example metal. Choosing a particular material i.e. a plastic material is considered an obvious consideration since plastic is a well a known material for and it appears that the modified Bliss’ conserver would perform equally well with plastic material.
Claims 7, 9 and 14, is rejected 35 U.S.C. 103 as being unpatentable over Bliss in view of Aubonnet et al. (US Pub. 2009/0126737).
	Regarding claim 7, Bliss has everything as claimed including: the conserving system (Fig. 1). However it does not include an altitude adjustment device disposed downstream of the tubing orifice in-line with the tubing 20that is adapted and configured to keep the predetermined minute volume flow rate constant when a decrease or increase in ambient pressure caused by an increase or decrease in altitude, respectively.
	However, Aubonnet teaches an altitude adjustment device (Aubonnet, Fig. 2) disposed downstream of the tubing orifice in-line with the tubing (Aubonnet, paragraph [0057]; teaches the device being connected inline via a feedline i.e. tube) 20that is adapted and configured to keep the predetermined minute volume flow rate constant when a decrease or increase in ambient pressure caused by an increase or decrease in altitude, respectively (Aubonnet, paragraph [0009] and [0056]; teaches using the device to control the instant flowrate of oxygen when supplied to the user depending on the pressure within the aircraft at varying altitudes. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pneumatic oxygen conserver of Bliss with the altitude adjustment device downstream of the tubing orifices in-line with the tubing as taught by Aubonnet to regulate pressure of the supply air to maintain a constant flow rate (see Aubonnet paragraph [0031])  in order to further ensure that in case of an emergency where the aircraft cabin depressurizes, a person would be able to grab a breathing apparatus and obtain air within 5 seconds as required by Aviation regulations. (See Aubonnet paragraph [002]-[003]).
	Regarding claim 9, the now modified Bliss discloses: an altitude adjustment device (Aubonnet paragraph [0002]) disposed downstream of the tubing orifice in-line with the tubing that is adapted and configured to increase or decrease a minute volume flow rate delivered by the conserver when a decrease or increase in ambient pressure, 5respectively, is caused by an increase or decrease in altitude, respectively (Aubonnet paragraph [0009]). 
	Regarding claim 12, the now modified Bliss discloses: the altitude adjustment device (Aubonnet paragraph [0002]) is adapted and configured to increase an amount of oxygen flowing into the tubing inlet orifice during an increase in altitude and decrease an amount of oxygen flowing into the tubing inlet orifice during a decrease in altitude. (Aubonnet paragraph [0014], discloses that when the regulator is subject to atmospheric pressure the diaphragm is pressed into the seat blocking oxygen passage through the device. Inherently, then when the pressure is decreased due to an increase in flying altitude the diaphragm will no longer be 
	Regarding claim 14, the now modified Bliss discloses: the oxygen distribution device is a mask (Aubonnet; abstract) and the person is a passenger or crew member of an aircraft (Aubonnet; abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss and Aubonnet, as applied to claim 8 above, and in further view of Buezis et al. (US Pat. 7,789,657).
	Regarding claim 10, the now modified Bliss discloses: the altitude adjustment device comprises a housing having an inlet (Aubonnet, Fig. 2 admission 812), an outlet (Aubonnet, Fig. 2 tube 814), at least one vent holes on an end thereof that opens out to an exterior of the housing and the ambient 10atmosphere (Aubonnet, Fig. 2 valve 830). The now modified Bliss, to include the altitude adjustment device, does not disclose an altitude adjustment diaphragm dividing an interior of the housing into first and second regions, the first region being in flow communication with the housing inlet and outlet, the second region being in flow communication with each of the one or more vent holes, the altitude adjustment diaphragm being biased with a spring into a rest position, a decrease in ambient pressure caused by an increase in 15altitude causing the diaphragm to move against the biasing of the spring, decrease the volume of the second region, and increase the volume of the first region and consequently increase the volume of the tubing downstream portion. 
	However, Buezis teaches: an altitude adjustment having a diaphragm (Buezis Fig. 2 diaphragm member 60) dividing an interior of the housing into first (annotated Fig. 2 below) and second regions (annotated Fig. 2 below), the first region being in flow communication with 
    PNG
    media_image7.png
    464
    624
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the altitude adjustment device, as taught by Aubonnet, of the now modified Bliss with the altitude adjustment device of Buezis, 
	The modified Bliss’s altitude adjustment device has the same structure as claimed and would be able to perform the claimed function such as providing an increase, or decrease, in gas flow rate when there is an increase or decrease in the pressure. (Buezis Col. 4, lines 43‐44).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss and Aubonnet, as applied to claim 9 above, and in  further view of Irr (US Pub. 2015/0040906).
Regarding claim 11, the modified Bliss’ system has the altitude adjustment device (Aubonnet, paragraph [0002]), however it is silent as to the altitude adjustment 20device comprising a section of the tubing having a flexibility that is greater than remaining sections of the tubing so that a decrease in ambient pressure caused by an increase in altitude causing the section of the tubing comprising the altitude adjustment device to expand outward and increase the volume of the tubing downstream portion. 
However, Irr teaches an altitude adjustment device (Irr Paragraph [0044], the altimetric sensing device) including 20a section of the tubing having a flexibility that is greater than remaining sections of the tubing (Irr Paragraph [0041]), so that a decrease in ambient pressure caused by an increase in altitude causing the section of the tubing comprising the altitude adjustment device to expand outward (Irr, paragraph [0041]; It would have been known to one having ordinary skill in the art before the effective filing date of the claimed invention that the flexible tubing will expand outward in order to retain the additional volume of oxygen as to provide the additional reservoir of oxygen) and increase the volume of the tubing downstream . 
Response to Arguments
Applicant's arguments filed 3/03/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the arguments that the 35 U.S.C. 102(a)(2) rejection under Bliss does not teach all of the claimed limitations of the amended claims, specifically 1) that the orifice in the Office Action has been improperly construed with what one of ordinary skill in the art would recognize, and 2) that the tubing of Bliss is integrated into the conserver and does not forma  reservoir for metering out a bolus of oxygen. The arguments are not well taken. In response to 1), the term “orifice” has the conventional meaning of “an opening though which something may pass” (see Merriam-Webster). It is well-understood that “orifice” is an opening within some other element (i.e. a tube). In the absence of any specific structure in the claims that the orifice acts as a sort of restriction to control pressure, as well as the absence of any specific definition of what an “orifice” is in the specification, the term is being construed under its plain meaning. While certain types of orifices are used in the art to act as restrictions, 
Thus, for the reasons above, the rejections hold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hill et al. (US Pat. 6,651,658) which shows a reservoir of oxygen between an oxygen source and a conserver (see Fig. 2, where 129 is between 102 and 190).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785